Citation Nr: 0722906	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  97-26 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as being secondary to herbicide exposure.

2.  Entitlement to service connection for memory loss, to 
include as being secondary to herbicide exposure.

3.  Entitlement to service connection for neurological 
disorder (claimed as peripheral neuropathy of the hands and 
feet), to include as being secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969.  He also served with the Michigan Army National 
Guard (ANG) from March 1981 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for a skin rash, 
memory loss, and neurological disorder, which were claimed to 
be the result of herbicide (Agent Orange) exposure.  The 
veteran was afforded a personal hearing at the RO before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
the hearing is associated with the claims folder.

The matter was most recently remanded to the RO via the 
Appeals Management Center (AMC) in November 2004 to obtain 
additional evidence and cure a specified due process defect.  
It was returned to Board in September 2006 for further 
appellate consideration.

A review of the record shows that entitlement to service 
connection for acne vulgaris was previously denied in a July 
1970 rating decision, and that the December 1996 rating 
decision addressed the issue of service connection for acne 
vulgaris without considering whether new and material 
evidence had been presented to reopen the matter.  However, 
the Board's attention is drawn to the fact that the veteran's 
claim for benefits was for a "rash" not acne vulgaris, and 
he asserts that the rash was caused by his exposure to 
herbicide agents.  The Board interprets this as a separate 
and distinct claim for benefits.

This appeal initially included the claim for entitlement to a 
disability rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD).  By a rating action dated in July 
2006, the 30 percent rating assigned for PTSD was increased 
to 100 percent.  Such an award represented a full grant of 
the benefits sought on appeal.  The issue of entitlement to 
an increased evaluation for PTSD is therefore no longer the 
subject of appellate consideration.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The issue of entitlement to service connection for 
neurological disorder (claimed as peripheral neuropathy of 
the hands and feet), to include as being secondary to 
herbicide exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran has a current skin disorder, to include 
psoriasis or dermatofibromas, that had its onset during 
service or is the result of his active service, to include 
in-service exposure to herbicide agents.

2.  There is no competent evidence showing that the veteran 
has a separate and distinct disability manifested by memory 
loss versus being a symptom of his service-connected PTSD.




CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2006).

2.  A memory loss disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial unfavorable agency decision in 
December 1996.  The RO notice letter dated in January 2005 
informed the veteran that he could provide evidence to 
support his claims for service connection or location of such 
evidence and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates.  As the 
Board concludes below that the preponderance is against the 
veteran's claims and no disability ratings or effective dates 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical, service personnel records, and VA and non-VA 
treatment records are on file.  A decision from the Social 
Security Administration (SSA) has been obtained along with 
the records and reports the SSA considered in making it 
decision.  The veteran has not identified any additional 
outstanding evidence that would be pertinent to the claim on 
appeal.  Indeed, in response to the January 2005 notice 
letter, the veteran submitted two large binders containing 
that he stated would support his appeal.  Recognition is 
given to a January 2005 request from the veteran to obtain 
records from M.L. Parmet, D.O., and M.A. Miky, M.D., and that 
there is no indication that the RO sought to obtain these 
records.  However, the Board finds that there would be no 
useful purpose served in remanding the current claims for 
service connection for skin rash and memory loss because the 
veteran indicated that his treatment from Drs. Parmet and 
Miky was limited to his claimed peripheral neuropathy.  The 
veteran was most recently afforded a VA examination in April 
2006 for the purpose of determining the nature and etiology 
of his claimed skin rash and memory loss.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era, and he is presumed to have 
been exposed to herbicides, including Agent Orange.  38 
C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during 
service, certain specific following diseases shall be service 
connected even though there is no record of such disease 
during service.  The list of specific diseases include 
chloracne or other acneform disease consistent with 
chloracne; Type 2 Diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  The 
veteran is not precluded, though, from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).



Skin rash

Service medical records show that the veteran was seen for 
various skin complaints during his active service.  In July 
1968, he was issued Bacetracin for a ruptured hair follicle 
abscess.  Notes dated between October and November 1968 
document that the veteran was treated for cellulitis of the 
right forearm resulting from an open wound.  Following 
administration of antibiotics and subsequent draining, the 
wound was reported to have improved.  The veteran's October 
1969 separation examination indicated that his skin was 
normal.  It is also noted that the veteran denied having any 
problems with skin diseases.  In sum, there are no findings 
of complaints, treatment, or diagnosis of a chronic skin 
rash.  

Post-service evidence shows periodic treatment for acne 
vulgaris, dematofibromas, and a psoriasis-like skin problem.  
Acne vulgaris of the face and back was diagnosed on VA 
examination in May 1970.  A March 1981 enlistment examination 
report from the Michigan ANG noted that the veteran had a 
psoriasis-like patch on his left elbow.  When he underwent VA 
Agent Orange examination in June 1983, the veteran complained 
of itching under the skin of his chest, back, and right 
buttock.  He also gave a history of having psoriasis of both 
elbows.  He said both conditions had existed since service.  
A physical examination revealed several tiny cysts on the 
veteran's back and chest.  There was also an area of 
psoriasis over the left elbow.  A January 1988 note from A.L. 
Rose, M.D., shows that the veteran had lumps in his left and 
right hands, and that was started a rheumatoid arthritis 
titer.  A September 1996 treatment note from T.R. Dupuis, 
M.D., indicated that the veteran had psoriasis on his hands, 
elbows, and knees.  He was "started" on medications.  

In December 1997, D.R. Carnow, M.D., rendered the opinion 
that the veteran's rash could be the result of his in-service 
exposure to dioxins.  An April 1998 progress note from the 
Iron Mountain VA Medical Center (VAMC) indicated that the 
veteran complained of a chronic skin rash since active 
service.  A May 1998 examination report described the veteran 
as having multiple scars of the hands and a pink, 
hypopigmented area over the right ankle.  The veteran stated 
that the area sometimes developed painful lesions that wept.  
A September 2002 treatment note described the veteran's skin 
as being normal.  Similarly, dermatological examination notes 
from Iron Mountain VAMC dated in July 2004, November 2004, 
and April 2005 describe the veteran as having no new lesions.  
A July 2004 note from Marquette General Hospital indicated 
that the veteran had a two millimeter patch of psoriasis on 
his left leg and a dermatofibroma on his right leg.  The 
areas were sent for a biopsies and found be negative.

The veteran was afforded a VA examination in April 2006 for 
the purpose of determining the nature and etiology of any 
skin disorder.  In this regard, the physical examination 
showed only some mild calluses on the knuckles and palms of 
both his hands.  There was no evidence of abnormal skin 
lesions.  There was also no acne or chloracne or 
disfigurement of the skin.  Having reviewed the entire 
record, the examiner observed that skin biopsies had been 
negative for any biological fungal or autoimmune disorder.  
The diagnosis was "normal skin."  The examiner also 
concluded that it was "not at least as likely as not" that 
the veteran had a skin disorder that was exacerbated or 
related to active service in Vietnam.

Neither dermatofibromas nor psoriasis are included on the 
list of disabilities presumed to be caused by exposure to 
herbicides.  The veteran must therefore present medical 
evidence that establishes a nexus between his skin disorder 
and his exposure to herbicides.  Alternately, the veteran 
must establish that his skin disorder (dermatofibromas or 
psoriasis) had its onset in service or is causally related 
thereto.  The preponderance of the evidence weighs against 
this aspect of the veteran's claim as well.  

First, aside from the single reference to an infected hair 
follicle and a brief problem with cellulitis, service medical 
records are absent any findings of chronic skin disorder, to 
include neither dermatofibromas nor psoriasis.  There is also 
no evidence of complaints, treatment, or diagnosis of 
psoriasis or dermatofibromas until the early 1980s, which was 
over 10 years post-service discharge.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board recognizes that the December 1997 report from Dr. 
Carnow indicated that there was a possible relationship 
between the veteran's skin disorder/rash and his in-service 
exposure to dioxins (Agent Orange).  The Board finds the 
report is too speculative to provide any significant 
probative value.  The Court has long held that service 
connection may not be granted based on a speculative medical 
opinion.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) 
(held that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection).  Further, as 
discussed above, the report of the April 2006 examination 
definitively found that there was no relationship between the 
veteran's claimed skin disorder/rash and his active service 
in Vietnam, which would include his exposure to herbicide 
agents.  The VA opinion was also based on a complete review 
of the claims file.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds probative value 
of the April 2006 VA examination clearly outweighs that of 
Dr. Carnow's December 1997 report.



Memory loss

Here, the veteran has failed to submit any competent medical 
evidence demonstrating a current memory loss disability, 
other than the memory loss he experiences as a symptom of his 
service-connected PTSD.  The Board acknowledges that the 
record is replete with findings pertaining to the veteran's 
complaints of short-term and long term memory loss.  However, 
all such findings have been made in relation to evaluations, 
examinations, and treatment for the veteran's PTSD.  Memory 
loss is identified as one of symptoms/criteria used in 
assigning disability evaluations for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (2006).  In 
other words, the diagnosis of a separate disability, in and 
of itself, manifested by memory loss has not been shown.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Finally, memory loss is not among the specific diseases on 
the list of diseases that are subject to the presumption of 
service connection due to exposure to Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Further, with regard 
to service connection on the basis of direct causation under 
Combee, there is no competent medical or scientific evidence 
showing that memory loss, if there was a separate memory loss 
disability, is actually caused by exposure to Agent Orange 
during service.  Where as here, the determinative issue 
involves medical causation or a medical diagnosis, the Board 
may consider only independent medical evidence to support its 
finding and as there is no favorable medical evidence of 
actually causation, the preponderance of the medical evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder, to 
include as being secondary to herbicide exposure, is denied.

Entitlement to service connection for memory loss, to include 
as being secondary to herbicide exposure, is denied.


REMAND

Unfortunately, a remand is again required with respect to the 
veteran's claim for service connection for neurological 
disorder (claimed as peripheral neuropathy of the hands and 
feet), to include as being secondary to herbicide exposure.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In compliance with the Board's November 2004 remand, in 
January 2005, the AMC provided the notice required by the 
VCAA and asked the veteran to provide a list (including dates 
and locations) of all non-VA health care providers, who had 
rendered treatment to him for his claimed neurological 
disorder, and to sign authorizations for release of 
information.  In a response dated in January 2005, which 
appears to have been included with two volumes of evidence 
that he submitted, the veteran provided signed VA Forms 21-
4142 for treatment from various VA and non-VA health care 
providers including Drs. Parmet and Miky.  The veteran 
indicated that Dr. Parmet had been treated him for peripheral 
neuropathy from October 1996 to July 2004.  He also suggested 
that the AMC obtain his records from Dr. Parmet because the 
records he submitted were not complete.  There is no 
indication that the AMC sought to obtain the records from Dr. 
Parmet as well as from a Dr. Miky, who the veteran said had 
been treating his for peripheral neuropathy since February 
2004.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous November 2004 remand.  
On remand, the private treatment records identified by the 
veteran and not already associated with the claims file 
should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all treatment 
records from 
Dr. M.L. Parmet in Escanaba, MI from 1996 
60 2004 and from Dr. M.A. Miky in 
Marquette, MI covering the period from 
July 2004 to the present.  If records are 
unavailable, please have the provider so 
indicate.

2.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of all evidence received since the May 2005 
SSOC, and discussion of all pertinent laws 
and regulations, not previously provided. 
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


